Citation Nr: 1415066	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Regional Office (RO) in Huntington, West Virginia.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that further development is needed prior to adjudicating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

At his July 2013 travel board hearing, the Veteran testified that his leg pain had worsened since his last VA examination in December 2010.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Board notes that the Veteran's most recent VA examination was in December 2010, over three years ago.  The December 2010 examination report indicated that the Veteran walked with a limp using one cane and although he was limited by his neurological issues, he was able to walk a block on level ground.  The examiner also noted that the Veteran rarely used his motorized scooter, but did use it during episodes of severe pain.  In his VA Form 646, the Veteran's representative noted that now, for the majority of the time, the Veteran requires the use of his power scooter to get around.  The Board also notes that in July 2013, the Veteran filed claims for increased ratings for his service-connected chronic motor neuropathy muscle disease of the bilateral upper and lower extremities.  Based on the foregoing, the Board finds that the evidence of record suggests that the Veteran's disabilities may have worsened since his last VA examination, which in turn may affect his eligibility for specially adapted housing.  Accordingly, a new examination is warranted to determine the current effect the Veteran's service-connected disabilities have on his locomotion.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the revised VA regulations for specially adapted housing and special home adaptation grants that became effective on October 25, 2010. Fed. Reg. 57, 861-57, 862 (September 23, 2010).

2.  Obtain all treatment records for the Veteran from the VA Medical Center (VAMC) in Huntington, West Virginia, and any associated outpatient clinics, dated from December 2010 to present.  These treatment records should be associated with the Veteran's claims file. 

3.  Thereafter, schedule the Veteran for a VA examination to determine his eligibility for specially adapted housing.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a.  The loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

b.  The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c.  The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d.  The loss or permanent loss of use of one or both feet. 

e.  Ankylosis of one or both knees or one or both hips. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) (2013) as a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop.  38 C.F.R. § 3.350(a)(2) (2013). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

4.  Thereafter, if the benefit on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and appropriate period for response.  Thereafter, the appeal should be returned to the Board, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


